Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ Preliminary Amendment filed on 12/21/2020.  Applicant cancelled claims 1-15 and added new claims 16-29. Claims 16-29 are presented for examination and based on current examiner’s amendment claims 30-44, renumbered as 1-15 are allowed for the reasons indicated herein below.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Werner Stemer (Reg. No. 34,956).

The application has been amended as follows:

Title:
The title has been replaced with “POTENTIAL EQUALIZATION SYSTEM FOR A MODULAR MULTILEVEL CONVERTER”	
Claims: 
Replace previous claims with the following claims:

Claims 1-29 (canceled).

Claim 30 (new).  A potential equalization system for a modular multilevel power converter, the modular multilevel power converter having a plurality of power converter modules, each with a direct voltage source, the potential equalization system comprising:
a plurality of pole contacts each electrically connected to a pole of a respective direct voltage source; and
at least one, electrically conductive, contacting element rotatably mounted about an axis of rotation between a first end position, in which said at least one contacting element is electrically disconnected from the power converter modules, and a second end position, in which said at least one contacting element connects respective pole contacts of different direct voltage sources and in which said at least one contacting element is connected to ground potential; 
said at least one contacting element being an electrical shield for shielding said plurality of power converter modules;
wherein said electrical shield includes a shield tube from which at least one shield contact protrudes which, in the second end position of said electrical shield, connects at least two pole contacts of said plurality of pole contacts, and wherein a longitudinal axis of said shield tube forms the axis of rotation of said electrical shield; and
wherein said at least one shield contact is a handle arranged at said shield tube that connects said at least two pole contacts of said plurality of pole contacts in the second end position of said electrical shield.

Claim 31 (new).  The potential equalization system according to claim 30, further comprising a drive selected from the group consisting of a manual drive, a mechanical drive, and an electrical drive for moving the at least one contacting element between said first and second end positions.



Claim 33 (new).  The potential equalization system according to claim 30, wherein said at least one contacting element is an electrically conductive contact cable to be guided by an electrically insulating guide cable guided via said pole contacts of different direct voltage sources, wherein said contact cable does not connect any of said pole contacts in the first end position and said contact cable connects said pole contacts in the second end position via which the guide cable is guided. 

Claim 34 (new).  The potential equalization system according to claim 33, wherein said contact cable is a copper cable.

Claim 35 (new).  The potential equalization system according to claim 33, wherein said guide cable is guided by a first cable drum, said contact cable is guided by a second cable drum, and said first and second cable drums are mounted on a drive shaft to be driven manually, mechanically, or electrically.

Claim 36 (new).  A modular multilevel power converter, comprising:
a plurality of power converter modules each having a direct voltage source and a pole contact carrying a direct voltage of the direct voltage source; and
a potential equalization system including:
at least one, electrically conductive, contacting element rotatably mounted about an axis of rotation between a first end position, in which said at least one contacting element is electrically disconnected from said power converter modules, and a second end position, in which said at least one contacting element connects said pole contacts of different direct voltage sources of said plurality of power converter modules and in which said at least one contacting element is connected to ground potential; 
said at least one contacting element being an electrical shield for shielding said plurality of power converter modules, said electrical shield having a shield tube from which at least one shield contact protrudes which, in the second end position of said electrical shield, connects at least two pole contacts of said pole contacts of said plurality of power converter modules; 
wherein a longitudinal axis of said shield tube forms the axis of rotation of said electrical shield; and
wherein said at least one shield contact is a handle arranged at said shield tube that connects said at least two pole contacts of said pole contacts of said plurality of power converter modules in the second end position of said electrical shield.

Claim 37 (new).  The modular multilevel power converter according to claim 36, wherein each of said direct voltage sources is a capacitor or an electrical interconnection of a plurality of capacitors.

Claim 38 (currently amended).  The modular multilevel power converter according to claim 36, comprising a plurality of module groups each formed with at least two of said plurality of power converter modules, and wherein each of said at least two of said plurality of power converter modules includes at least one pole contact of said pole contacts, and wherein each of said module groups has a respective contacting element for the respective said module group and which, in the second end position, connects all of said pole contacts of the respective said module group.

Claim 39 (new).  The modular multilevel power converter according to claim 38, wherein all of said contacting elements of said module groups are electrically connected to one another in the second end positions thereof.

Claim 40 (new).  The modular multilevel power converter according to claim 38, further comprising a common drive configured for driving all of said contacting elements of said module groups simultaneously.

Claim 41 (new).  The modular multilevel power converter according to claim 36, configured as a self-commutated power converter.

Claim 42 (new).  A potential equalization system for a modular multilevel power converter, the modular multilevel power converter having a plurality of power converter modules, each with a direct voltage source, the potential equalization system comprising:
a plurality of pole contacts each electrically connected to a pole of a respective direct voltage source; and
at least one, electrically conductive, contacting element rotatably mounted about an axis of rotation between a first end position, in which said at least one contacting element is electrically disconnected from the power converter modules, and a second end position, in which said at least one contacting element connects respective pole contacts of different direct voltage sources and in which said at least one contacting element is connected to ground potential; 
said at least one contacting element being an electrical shield for shielding said plurality of power converter modules;
wherein said at least one contacting element is an electrically conductive contact cable to be guided by an electrically insulating guide cable guided via said pole contacts of different direct voltage sources, wherein said contact cable does not connect any of said pole contacts in the first end position and said contact cable connects said pole contacts in the second end position via which the guide cable is guided; and
wherein said guide cable is guided by a first cable drum, said contact cable is guided by a second cable drum, and said first and second cable drums are mounted on a drive shaft to be driven manually, mechanically, or electrically.

Claim 43 (new).  The potential equalization system according to claim 42, wherein said electrical shield comprises a rotatably mounted shield tube from which at least one shield contact protrudes which, in the second end position of said electrical shield, connects at least one pole contact of said plurality of pole contacts, and a longitudinal axis of said shield tube forms the axis of rotation of said electrical shield.

Claim 44 (new).  The potential equalization system according to claim 43, wherein said at least one shield contact is a handle arranged at said shield tube that connects at least two pole contacts of said plurality of pole contacts in the second end position of said electrical shield.



Reasons for allowance
4.	Claims 30-44, renumbered as 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 30-35, renumbered as 1-6; prior art fails to disclose or suggest “A potential equalization system for a modular multilevel power converter, the modular multilevel power converter having a plurality of power converter modules, each with a direct voltage source, the potential equalization system comprising: a plurality of pole contacts each electrically connected to a pole of a respective direct voltage source; and at least one, electrically conductive, contacting element rotatably mounted about an axis of rotation between a first end position, in which said at least one contacting element is electrically disconnected from the power converter modules, and a second end position, in which said at least one contacting element connects respective pole contacts of different direct voltage sources and in which said at least one contacting element is connected to ground potential; said at least one contacting element being an electrical shield for shielding said plurality of power converter modules; wherein said electrical shield includes a shield tube from which at least one shield contact protrudes which, in the second end position of said electrical shield, connects at least two pole contacts of said plurality of pole contacts, and wherein a longitudinal axis of said shield tube forms the axis of rotation of said electrical shield; and wherein said at least one shield contact is a handle arranged at said shield tube that connects said at least two pole contacts of said plurality of pole contacts in the second end position of said electrical shield”. As recited in claims 30-35, renumbered as 1-6.

Claims 36-41, renumbered as 7-12; prior art fails to disclose or suggest “A modular multilevel power converter, comprising: a plurality of power converter modules each having a direct voltage source and a pole contact carrying a direct voltage of the direct voltage source; and a potential equalization system including: at least one, electrically conductive, contacting element rotatably mounted about an axis of rotation between a first end position, in which said at least one contacting element is electrically disconnected from said power converter modules, and a second end position, in which said at least one contacting element connects said pole contacts of different direct voltage sources of said plurality of power converter modules and in which said at least one contacting element is connected to ground potential; said at least one contacting element being an electrical shield for shielding said plurality of power converter modules, said electrical shield having a shield tube from which at least one shield contact protrudes which, in the second end position of said electrical shield, connects at least two pole contacts of said pole contacts of said plurality of power converter modules; wherein a longitudinal axis of said shield tube forms the axis of rotation of said electrical shield; and wherein said at least one shield contact is a handle arranged at said shield tube that connects said at least two pole contacts of said pole contacts of said plurality of power converter modules in the second end position of said electrical shield”. As recited in claims 36-41, renumbered as 7-12.

Claims 42-44, renumbered as 13-15; prior art fails to disclose or suggest “A potential equalization system for a modular multilevel power converter, the modular multilevel power converter having a plurality of power converter modules, each with a direct voltage source, the potential equalization system comprising: a plurality of pole contacts each electrically connected to a pole of a respective direct voltage source; and at least one, electrically conductive, contacting element rotatably mounted about an axis of rotation between a first end position, in which said at least one contacting element is electrically disconnected from the power converter modules, and a second end position, in which said at least one contacting element connects respective pole contacts of different direct voltage sources and in which said at least one contacting element is connected to ground potential; said at least one contacting element being an electrical shield for shielding said plurality of power converter modules; wherein said at least one contacting element is an electrically conductive contact cable to be guided by an electrically insulating guide cable guided via said pole contacts of different direct voltage sources, wherein said contact cable does not connect any of said pole contacts in the first end position and said contact cable connects said pole contacts in the second end position via which the guide cable is guided; and wherein said guide cable is guided by a first cable drum, said contact cable is guided by a second cable drum, and said first and second cable drums are mounted on a drive shaft to be driven manually, mechanically, or electrically”. As recited in claims 42-44, renumbered as 13-15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839